Burton K. Green and Jane Green, et al. 1 v. Commissioner. Green v. CommissionerDocket Nos. 83475, 85541, 85542, 86028, 88719, 88720.United States Tax CourtT.C. Memo 1962-261; 1962 Tax Ct. Memo LEXIS 48; 21 T.C.M. (CCH) 1406; T.C.M. (RIA) 62261; November 6, 1962Robert A. Siegrist, Esq., 807 W. Allegan St., Lansing, Mich., for the petitioners in Docket Nos. 83475 and 86028. Judson M. Werbelow, Esq., for the petitioners in Docket Nos. 85541, 85542, 88719, and 88720. Ralph W. Eisnaugle, Jr., Esq., for the respondent.  WITHEYMemorandum Findings of Fact and Opinion WITHEY, Judge: Deficiencies have been determined in the income tax of the petitioners in each of the respective dockets involved in the amounts and for the years set forth as follows: DocketPetitionerYearDeficiency83475Burton K. Green andJane Green1956$396.0086028Burton K. Green andJane Green1958361.1885541Barbara Bos1956350.7088719Barbara Bos1958378.0085542Richard J. Bos1956350.7088720Richard J. Bos1958378.00*49  The only issue for determination is whether petitioners Burton K. Green and Jane Green or Richard J. Bos and Barbara Bos are entitled to the dependency exemption for Douglas A., Debra, and Marrianne Green for the taxable years 1956 and 1958. Such facts as have been stipulated are found as stipulated. All of the petitioners herein filed their joint income tax returns for the years at issue with the district director at Detroit, Michigan. Barbara Bos and Burton Green were prior to August 12, 1955, husband and wife and were divorced August 12, 1955, by the decree of the Circuit Court for the County of Ingham in the State of Michigan. Three children were born to them during their marriage: Douglas born June 9, 1950; Debra on December 1, 1951; and Marrianne on June 30, 1953. By the decree of divorce Barbara was given complete custody of the children who lived with her during all times at issue herein. Under the terms of the decree Burton was required to and did pay $1,560 in the calendar year 1956 and the sum of $1,460 in 1958 for the care and support of the children. Except for birthday and Christmas presents, averaging approximately $3 per child for each year, Burton contributed*50  nothing further to their support during the years at issue. From January 1, 1956, until on or about May 15 of that year, Barbara and the three children lived with her parents at their home at Lansing, Michigan. Barbara was employed during the day and for the care of her children paid her mother during that period $30 per week. On May 19, 1956, Barbara was married to Richard Bos and, in the latter part of May and until September 1, 1956, she lived with him and the three children in a rented apartment in Lansing, Michigan, at a rental of $95 per month plus utilities. On September 1 of that year they moved to a home which they were purchasing on installments which also was in Lansing, Michigan. They lived in this home throughout the remainder of the period at issue herein. The fair rental value of the home was $125 per month. On November 3, 1956, a son, Mark Bos, was born to Barbara and Richard and lived with them during the balance of the year 1956 and the entire year 1958. During each of the years at issue $1.25 a day was the cost of groceries furnished for each of the children here involved. During 1956 approximately $400 was required in the purchase of clothing for Douglas, Debra, *51  and Marrianne and, during 1958, $450 was required and spent for that purpose in addition to bed linens for each child. Douglas and Debra were furnished 15 cents each per week for school milk. Each of the three children during that year was furnished $5 for Sunday School contributions and a "swing set" for all three children was purchased by Barbara and Richard Bos for $30. Together with their birthday gifts, the cost of a vacation for the entire family, the expense of washing and ironing their clothes, and baby sitter costs, we find the total amount expended for the support of Douglas, Debra, and Marrianne for the year 1956 was $3,590. During the year 1958 the same amount as in 1956 was required and spent for the purchase of food for the three children involved. The annual cost of Blue Cross hospital insurance for each was $22.17.  $150 was required to clothe them during that year and there were additional expenses for lodging, school milk, school supplies, their birthday gifts, the expense of their vacation for the entire family, baby sitters, the cost of fuel oil for the home, and medical expenses were required. We find the total support for Douglas, Debra, and Marrianne for the*52  year 1958 was $3,235. Inasmuch as mathematical computation makes it clear that more than half the support of each of the children herein was expended by Barbara and Richard Bos, we hold that they, and not Burton K. and Jane Green, are entitled to the dependency exemption credit for each of the years involved under sections 151(e) and 152 of the Internal Revenue Code of 1954. Decisions will be entered under Rule 50.  Footnotes1. Proceedings of the following petitioners are consolidated herewith: BURTON K. GREEN and JANE GREEN, Docket No. 86028; RICHARD J. BOS, Docket Nos. 85541 and 88719; and BARBARA BOS, Docket Nos. 85542 and 88720.↩